                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

LLOYD SCOTT HOLDING,

          Plaintiff,

v.                             Case No:    2:17-cv-623-FtM-99CM

AMS, INC., a Florida profit
corporation, JOHN MURRAY,
individually,    and    GUY
LAMPONE, individually,

          Defendants.


                        OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #30), filed

October 5, 2018, recommending that the Third Joint Motion to

Approve Settlement Agreement and Stipulation for Dismissal With

Prejudice be granted, and the case be dismissed.      On October 8,

2018, the parties filed a Joint Notice of Non-Objection (Doc. #31).

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.      28 U.S.C. §
636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.             See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The    Report   and   Recommendation   (Doc.   #30)   is   hereby

adopted and the findings incorporated herein.

     2.   The parties' Third Joint Motion to Approve Settlement

Agreement and Stipulation for Dismissal With Prejudice (Doc. #29)

is granted and the Settlement Agreement and General Release (Doc.

#29-1) is approved as a fair and reasonable resolution of a bona

fide dispute.

     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this          9th      day of

October, 2018.




                                  - 2 -
Copies:
Hon. Carol Mirando
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
